DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 17 recites "A method of assembling a through-air apparatus for drying or bonding paper or non- woven products, the method comprising: providing a through air roll configured to rotate about a first axis, wherein the roll has a cylindrical surface having a plurality of openings configured for the flow of air there through; providing an air distribution tube positioned within the through air roll, the air distribution tube having a first end, and a second end, and a cylindrical surface having a plurality of openings configured for the flow of air there through; and moving a first floating plate of a first adjustable deckle relative to the air distribution tube to alter the flow of air through the air distribution tube, wherein the first floating plate is configured to selectively cover a first portion of the plurality of openings in the air distribution tube; and wherein movement of the first floating plate is initiated by movement of a first deckle wall of a first adjustable deckle, wherein the first deckle wall is movable independent of the first floating plate.  
Claim 18 recites "The method of claim 17, further comprising: moving a second floating plate of a second adjustable deckle relative to the air distribution tube to alter the flow of air through the air distribution tube, wherein the second floating plate is configured to selectively cover a second portion of the plurality of openings in the air distribution tube; and wherein movement of the second floating plate is initiated by movement of a second deckle wall of a second adjustable deckle, wherein the second deckle wall is movable independent of the second floating plate."
The two highlighted and underlined steps above render the claims indefinite, because they are not steps for assembling a through-air apparatus as claimed, but rather steps for using or operating a through-air apparatus, It is unclear how the steps of moving the floating plates constitute steps of assembling the through-air apparatus.
Claims 19 and 20 are accordingly rejected as being dependent on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-7, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's admission of prior art or Walser (US 3,246,401) in view of Bryand (US 3,589,033). 
 Claim 1: A through-air apparatus for drying or bonding paper or non-woven products
comprising: 5a through air roll configured to rotate about a first axis, wherein the roll has a cylindrical surface, and wherein the cylindrical surface has a plurality of openings configured for the flow of air there through; an air distribution tube positioned within the through air roll, wherein the air distribution tube has a cylindrical surface, a first end, and a second end, and wherein the cylindrical surface of the air 10distribution tube has a plurality of openings configured for the flow of air there through; and an adjustable deckle associated with the air distribution tube, wherein the adjustable deckle is configured to alter the flow of air through the air distribution tube, the adjustable deckle comprising a movable deckle wall, is well known in the art as exemplified by Applicant's disclosure in Figures 2, 3A, and 3B.  If necessary, Walser discloses such a through-air apparatus in Figures 1 and 2.   Such apparatus does not comprise a floating plate configured to selectively cover a first portion of the 15plurality of openings in the air distribution tube, and that the deckle wall is movable independently of the floating plate.
Bryand discloses a paper machine suction roll for drying a paper web.  The roll is a honeycomb roll assembly (27), comprising a honeycomb roll (41) with an open sleeve (41) which rotates around a stationary fluid pressure pipe (32). The pipe has a pattern of spaced apart perforations (48) so that air can be provided or suctioned along the length of the pressure pipe, and so that the air or suction can pass through the honeycomb roll and be applied to a web carried by the honeycomb roll.  See Figures 2 and 3, column 1, lines 35-44, and column 2, lines 17-35. The pipe also comprises a number of deckle shoes (56) which move axially along the pipe and control air flow through the perforations.  The deckle shoes are sliding on the outer face of the pipe. See column 1, lines 45-56 and column 2, lines 51.  
The prior art apparatus of Applicant's disclosure or to Walser, and the prior art honeycomb apparatus to Bryand are analogous as pertaining to through-air drying of paper.  The apparatus of Applicant's disclosure or Walser includes movable deckles for controlling the width of the air flow to correspond to the width of the web, while the apparatus of Bryand includes movable floating plates (the deckle shoes) for controlling the amount of air flow delivered by or suctioned through the pipe.  It would have been obvious to one skilled in the art before the effective filing date of the invention to further provide the prior art through-air apparatus of Applicant's disclosure or to Walser with at least one deckle shoe as taught by Bryand to achieve both means of air flow control independent of one another for uniform drying across the width of the web.  
The only difference between the claimed invention and the prior art is the lack of actual combination of all the claimed elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would also have recognized that the results of the combination were predictable. Therefore, the claim is unpatentable, because all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143 with reference to KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Claim 2:  The floating plates of Bryand (deckle shoes 56) are selectively movable with the deckle walls of the adjustable deckles.
Claims 3-6:  In the prior art apparatus, adjustable deckles are positioned at both ends of the air distribution tube.  Therefore, the apparatus has two ends, first and second adjustable deckles, first and second deckle walls, and first and second floating plates, all arranged and movable as claimed. 
Claim 7:  In the prior art apparatus, the first and second adjustable deckles are both moveable together between a minimum deckle position and a maximum deckle position so that a distance between the first deckle wall and the second deckle wall can be determined based upon the width of a product to be positioned on the apparatus.  See, for example, Walser, column 4, lines 45-67.
Claim 11: In the prior art apparatus, the air distribution tube is concentric with the through air roll.
Claim 12: In the prior art apparatus, the pipe is positioned along a first axis, and the air distribution tube is supported radially by the pipe.
Claims 13 and 15: In Bryand, the floating plates have a cylindrical surface with a plurality of openings (58) there through, and configured to alter the flow of air through different portions of the air distribution tube.  See column 2, lines 44-51.

2.	Claims 1-7, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's admission of prior art or Walser (US 3,246,401) in view of Roy (US 3,428,521).
 Claim 1: A through-air apparatus for drying or bonding paper or non-woven products
comprising: 5a through air roll configured to rotate about a first axis, wherein the roll has a cylindrical surface, and wherein the cylindrical surface has a plurality of openings configured for the flow of air there through; an air distribution tube positioned within the through air roll, wherein the air distribution tube has a cylindrical surface, a first end, and a second end, and wherein the cylindrical surface of the air 10distribution tube has a plurality of openings configured for the flow of air there through; and an adjustable deckle associated with the air distribution tube, wherein the adjustable deckle is configured to alter the flow of air through the air distribution tube, the adjustable deckle comprising a movable deckle wall, is well known in the art as exemplified by Applicant's disclosure in Figures 2, 3A, and 3B.  If necessary, Walser discloses such a through-air apparatus in Figures 1 and 2.   Such apparatus does not comprise a floating plate configured to selectively cover a first portion of the 15plurality of openings in the air distribution tube, and that the deckle wall is movable independently of the floating plate.
Roy discloses a paper machine suction box for drying a paper web.  The suction box has a top wall (7) with suction openings (11) exposed to a vacuum space (23).  A suction duct (25), defined by supporting wall (17), provides vacuum to the vacuum space.  Air and water suctioned from a web pass through the openings and into the vacuum space beneath. See Figure 1.  The suction box also has an adjustable deckle with end walls for defining the edges of a sheet of paper.  See column 2, lines 27-52.   
The arrows in Figure 1 indicate the flow pattern of the fluid passing from the sheet to the suction duct.  The fluid is forced to travel in an arcuate path around solid walls, therein decreasing the efficiency of the vacuum for those openings adjacent the solid walls, see column 2, lines 52-64.  The impact of this is a web that does not dehydrate at its edges as well as at its center portion.  To remedy this, Roy mounts a sliding solid plate (31) onto the supporting wall (17) to regulate the flow at the edges.
The prior art apparatus of Applicant's disclosure or to Walser, and the prior art suction box to Roy are analogous as pertaining to through-air drying of paper.  The apparatus of Applicant's disclosure or Walser includes movable deckles for controlling the width of the air flow to correspond to the width of the web, while the apparatus of Roy includes movable deckles in combination with movable floating plates (the solid plate 31) for controlling the pattern of air flow delivered by or suctioned through the pipe.  It would have been obvious to one skilled in the art before the effective filing date of the invention to further provide the prior art through-air apparatus of Applicant's disclosure or to Walser with at least one solid plate as taught by Roy to achieve both means of air flow control independent of one another for uniform drying across the width of the web.  Claim 1 is unpatentable, because all the claimed elements are known in the prior art, and one skilled in the art could have predictively combined the claimed elements with no change in their respective functions.
Claim 2: The floating plate (31) is selectively movable with the first deckle wall.
Claims 3-6:  In the prior art apparatus, adjustable deckles are positioned at both ends of the air distribution tube.  Therefore, the apparatus has two ends, first and second adjustable deckles, first and second deckle walls, and first and second floating plates, all arranged and movable as claimed. 
Claim 7:  In the prior art apparatus, the first and second adjustable deckles are both moveable together between a minimum deckle position and a maximum deckle position so that a distance between the first deckle wall and the second deckle wall can be determined based upon the width of a product to be positioned on the apparatus.  See, for example, Walser, column 4, lines 45-67.
Claim 11: In the prior art apparatus, the air distribution tube is concentric with the through air roll.
Claim 12: In the prior art apparatus, the pipe is positioned along a first axis, and the air distribution tube is supported radially by the pipe.
Claims 14 and 16: In Roy, the floating plates (31) have a cylindrical solid surface, and are configured to reduce the flow of air through portions of the air distribution tube.



Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 would be allowable for providing that the adjustable deckle has a multi-plate configuration. 
Claim 9 would be allowable for providing that the floating plate of the adjustable deckle further comprises a catch positioned at each end of the plate, configured to limit movement of the deckle wall.  
Claim 10 would be allowable for providing that the floating plates each further comprises a catch positioned at each end of the floating plates, wherein each catch is configured to limit movement of a respective deckle wall.
Claims 17-20 would be allowable, because in a method of assembling a through-air apparatus for drying or bonding paper or non-woven products, the method comprising providing a through air roll configured as claimed, providing an air distribution tube positioned and configured as claimed, and providing an adjustable deckle comprising a floating plate and deckle wall configured as claimed, the prior art does not disclose or suggest moving the floating plate of the adjustable deckle, wherein movement of the floating plate is initiated by movement of the deckle wall of the adjustable deckle, and wherein the deckle wall is movable independent of the floating plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748